Case 5:18-cr-00227-SLP Document 176-2 Filed 09/03/21 Page 1 of 7

AFIIDAVIT OF JEFFREY LEE LOWE

sratzor fle@-da y

county or Puvedl _)

BEFORE MB, the undersigned, personally appeared JEFF LOWE, who produced
DLE OL12.3 4845 (form of identification), and who after being first duly sworn, deposes and says:

1, I, JEFF LOWE am over the age of eighteen (18) and can truthfully and competently
testify to the matters contained herein based upon my personal knowledge,

2. The factual staternents contained herein are true and correct to the best of my
knowledge, information, and belief.

3. I currently reside in Love County, Oklahoma

A, A conversation never took place with Ashley Webster on or about February of 2017
when the alleged hiring of a hitman to kill Carole Baskin allegedly occurred, .

5, I did not engage in a conversation with Ashley Webster at any time during the four
days she was employed at park about a plot to kill Carole Basicin,

6, Ashley Webster was involved in a soxual relationship with the alleged hitman Alan
Glover. This relationship was never disclosed. Matthew Bryant asked us not to reveal this
information on March 25, 2019. I recently disclosed this information to Mr. Maldonado-Passage’s

attorneys,

7, Lbecame aware that James Gatretson was working as an undercover informant with
the FBI and United States Fish and Wildlife around September of 2017.
8, As eatly as October 2017 I agreed that if Alan Glover was a problem at the park,

we could send him packing back to South Carolina.

Exhibit 2 Ve
Case 5:18-cr-00227-SLP Document 176-2 Filed 09/03/21 Page 2 of 7

9, Atan Glover did not tell me he left the park to go “take out” Baskin, Glover did not
tell me that he spent afl the money while in Florida for thirty 30) days,

10, The FBI Report #030 is inaccurate. This conversation did not happen, I did not
discuss different ways for Alan Glover to kill or practice killing Carole Baskin.

11, The February 26, 2018 conversation between myself and Alan Glover regarding
the murder for hire of Carole Baskin includes text messages that were created by me and staged,
These were created in an effort to help re-facilitate charges on the murder for hire involving Alan
Glover,

12. I knew I was being recorded in the May 10, 2018 conversation with James.
Garretson and statements made by me regarding Alan Glover being paid $3,000 to go to Tampa to
{ill Carole Baskin were not true. Alan Glover never went to Florida. I never witnessed any money
exchanging hands between Alan Glover and Joseph Maldonado-Passage.

13. In my interview of june 5, 2018, Agent Matthew Bryant with Federal Fish and
Wildlife told me the elements we needed to meet and the overt acts we needed proof of in order to
convict Joseph Maldonado-Passage on wildlife and murder for hire charges.

14, In my June 5, 2018 interview with Matt Bryant, Bryant told me exactly what i
needed to got Joc and Alan to say in order to complete the alleged murder for hire,

15. | My phone call with Alan Glover on June 6, 2018 was turned over io Agent Bryant
who then orchestrated the questions I should ask on subsequent phone calls. This included Alan
falsely admitting to his involvement with and/or participation in overt acts that would support the
alleged murder for hire. I did this at the direction of Agent Bryant because he told me we needed

“an overt act or it’s all just talk.”

“Ub
Exhibit 2 »
Case 5:18-cr-00227-SLP Document 176-2 Filed 09/03/21 Page 3 of 7

16. At the direction of Agent Matthew Bryant, I began recording telephone calls with
Joseph Maldonado Passage. When my conversations with Maldonado-Passage failed to provide
the information Agent Bryant needed to prove the murder for hire plan, he instructed me to get the
admissions from Allen Glover.

17, Agent Bryant helped circumvent the USDA. requirement for vet of record after Dy.
Green left for providing him with information in the case.

18. Matthew Bryant continuously directed me to try different ways of getting the
information he needed from Joseph Maldonado-Passage to support the elements of the mutdet for
hire.

19. 1 was the one who provided the picture to Alan Glover and identified Robert
Engesser to him as the individual who { suspected made the cub purchase on November 22, 2018.
I have no knowledge of Robert Engesser being at the park or buying a cub on November 22, 2018.

20, I helped coordinate and was present for the interviews with Alan Glover, Mare
Thompson, Melicia Thompson, Amber Fastep, Bruce David, Marsha David, Eric Cowie, Dylan
West and Brenda Varga. These interviews took place in my personal residence or my office on
park property,

21. While I was working for Agent Bryant, he continuously asked me to call him. and.
not text because the text messages had to be disclosed, He stated to me that he shorthanded. his
notes to control the narrative of the written xeport that was subject to discovery. Agent Bryant did
not report every phone conversation or mesting that we had. There were too many to count,

22, While working with Agent Bryant he was constantly on a mission to’ collect
souvenirs from the park to “collect souvenirs for his boss, Amanda Green.” Agent Bryant took

political signs, political condoms and a sign that says “Jail Carole Baskin.”

\w
Exhibit 2 :
Case 5:18-cr-00227-SLP Document 176-2 Filed 09/03/21 Page 4 of 7

23, On August 3, 2018, Agent Bryant asked me to let him see the inside of Joseph
Maldonado-Passage’s boarded up house. He told me as the property owner it was legal for me to
break into Mr, Maldonado-Passage’s house, { gained entry and Agent Bryant went through the
house looking for additional memorabilla.

24. Agent Bryant also took a bunch of records and binders containing passwords and
bank records, birth records and a shotgun from the park.

25. While Agent Bryant was on the premises on August 3, 2018, he took a banker box.
filled with credit catd and bank statements and put it in his silver pick-up truck without
explanation.

26, Agent Bryant disclosed various details of the case to me, including Joseph
Maidonado-Passage’s plea deal, witnesses that were testifying at trial, what they were going to say
and described the state’s case. This conversation wherein he disclosed Joseph Maldonado-
Passage’s plea-deal was not previously disclosed and was recently turned over to Mr. Maldonado-
Passage’s attorneys. After an interview with a witness, he would call us and tell us everything the
witness said,

a7, The United States Fish and Wildlife Agents asked me to sign a search and consent
release to dig up the alleged euthanized tigers. Agent Bryant stated “you know if 1 were a person
who had connections with a TV station, I might call that person and see if they have a helicopter
available, but 1 didn’t say that.” While they were digging up the tigers, Bryant stated “T only want
to take the heads.” I asked why and he stated, “if they show what I think they will show, a gunshot
to the head has a shock value and it is a much mote effective statement to a jury.” He further stated,

“Gf-we have fo autopsy these bodies it makes it much more confusing to the jury because Joe will

Exhibit 2 NW
Case 5:18-cr-00227-SLP Document 176-2 Filed 09/03/21 Page 5 of 7

argue that they had illnesses.” “A jury ig not sophisticated enough to understand ‘autopsy reports,
but everyone knows what a shot gun to the head means.”

28, While discussing the motion to sever Agont Bryant told me that the rourder charges
were stacked on top of the murder for hire charges so “we get some jurors’ heartstrings bleeding
on shooting those cats and showing pictures of the tiger dig and all of that. And they might be
prejudicial where we are weak on the murder for hire.” This phone call was not disclosed and I
recently provided it to Joseph Maldonado-Passage’s attorneys, He also stated that he was afraid
that Carole Baskins unlikable personality would make it difficult for jarors to convict on
circumstantial evidence, but killing majestic tigers would demonize him to most jurors, He also
stated this to me again after the trial,

29, On February 13, 2019, during a recorded call with Agent Bryant while discussing
the case, Agent Bryant discussed “holes in the case,” Whenl asked what the holes were, he stated
“Glover, he was the only witness to money exchanging hands.” He also stated he would like to
have Joseph Maldonado-Passage’s phone “to see who in the [explicit] it was that showed up that
day, that got the liger.” He further stated, “I don’t belleve it was Engesser, Engesser spilled his
euts and told me about cub sales and money and wire transfers that J knew nothing about. He said
that day was not me,”

30. Matt Bryant would contact us by telephone nightly to tell us about the testimony
that occurred at trial each day. He would also ask for clarification on some of the witnesses’
testimony. He also asked if we had any additional information to provide him that the prosecutor
could ask since they had the ability to re-question them.

31. Agent Bryant confirmed to me that captive-bred and captive-held wildlife were not

typically protected by the Endangered Species Act, but he was confident that Joseph Maldonado-

Exhibit 2 A LL
Case 5:18-cr-00227-SLP Document 176-2 Filed 09/03/21 Page 6 of 7

Passage’s coutt appointed attorney would have no clue of this zoo animal exemption. This
information was not previously disclosed, I recently provided these recordings to Mr. Maldonado-
Passage’s atlorneys.

32, James Gartetson revealed to me several times that Agent Bryant had instructed him
to record his calls with me, but James told me he wasn’t going to record me; When J asked James
if that would raise any suspicion, he said that because Matt was using his meetings with his
informant as a cover for Matt’s “extra-curricular activities” that there was nothing to be concerned
over, Agent Bryant was using James as an excuse to be absent from work and James was his cover
if Agent Bryant ever got challenged on his whereabouts.”

33. Agent Bryant made some calls to get Alan Glover’s DUI case handled, Agent
Bryant told me that a conviction could impugn the credibility of tho statements to the government.
Bryant called Sheriff Rhodes the day before Alan’s arraignment and worked out a deal with Sheriff
Rhodes to keep this off Alan’s record, Agent Bryant would always tell me that I had to try to keep
Alan Glover out of the spotlight,

34, Amanda Green told me during my trial preparation that she cannot stand the sight
of Joseph Maldonado-Passage.

35.  Inaconversation I had with Agent Bryant, he stated that Amanda Green has been
obsessed with taking Joe down to the point of having a photo of him in her office with a bullseye
centered on his head,

36. Joseph Maldonado-Passage’s trial attorneys did not try to take my deposition of

speak to me prior to the trial.

Exhibit2 — __\U-
Case 5:18-cr-00227-SLP Document 176-2 Filed 09/03/21 Page 7 of 7

PURTHER ARFIANT SAYETH. NOT

Rips Loo Art
Jette ey Lee Lows

B-E°e|
Date

Cotten deletes
Notary Public
&- bo
Date

Caere Ae Helseara

Type or Print Name
My Commission Expites:

ee g Notery Publlo Stata of Florda
_ Catherine M.Haleema
x My Conpfeston HH 195154

EE Explios 05/27/2026

 

Ixhibit 2
